IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 August 15, 2008
                                 No. 07-40121
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

REGINALD LAMON COLEMAN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:06-CR-12-7


Before REAVLEY, SMITH, and ELROD, Circuit Judges.
PER CURIAM:*
      Reginald Lamon Coleman appeals the sentence imposed following his
guilty plea conviction for conspiracy to distribute or dispense or possess with the
intent to distribute or dispense cocaine. Coleman challenges the district court’s
determination of drug quantity, arguing that the court should have employed a
higher burden of proof than the ordinary preponderance of the evidence
standard. Because Coleman did not object on this ground in the district court,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40121

review is for plain error. See United States v. Alvarado-Santilano, 434 F.3d 794,
795 (5th Cir. 2005). Although this court has previously suggested that there
may be circumstances when relevant conduct so greatly increases the sentence
that a higher standard of proof must apply, this court has never expressly
adopted this “tails wags the dog” doctrine. United States v. Mergerson, 4 F.3d
337, 344 (5th Cir. 1993). Therefore, the district court’s use of the preponderance
of the evidence standard is not plain error. See United States v. Hull, 160 F.3d
265, 272 (5th Cir. 1998).
      Coleman also argues that the district court erred in calculating the
quantity of drugs attributable to him because the court relied only on his
uncorroborated confession.      Drug amounts may be determined from any
information with sufficient indicia of reliability, including uncorroborated
hearsay. United States v. West, 58 F.3d 133, 138 (5th Cir. 1995). Because the
court’s finding that the conspiracy involved more than 150 kilograms of cocaine
is plausible in light of the record as a whole, the district court’s finding was not
clearly erroneous. See Burton v. United States, 237 F.3d 490, 500 (5th Cir.
2000).
      Coleman also argues that his sentence is unreasonable because the district
court did not articulate sufficient reasons and the sentence is greater than
necessary to accomplish the objectives of 18 U.S.C. § 3553(a). The district court
imposed a sentence within the guidelines range and therefore was not required
to provide a lengthy explanation. See Rita v. United States, 127 S. Ct. 2456,
2468 (2007). Because Coleman was sentenced within the properly calculated
guidelines range, his sentence is presumptively reasonable. Rita, 127 S. Ct. at
2462-66; United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Coleman
does not rebut this presumption.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2